IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DOMENIC A. TRICOME,                      : No. 632 MAL 2017
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
AUTOMATTIC, INC., MATTHEW                :
MULLENWEG AND TONI SCHNEIDER             :
OGLETREE, DEAKINS, NASH, SMOAK &         :
STEWART, P.C., CHRISTOPHER               :
MORAN AND TARA PFEIFER, LOIS             :
MURPHY,                                  :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of January, 2018, the Petition for Allowance of Appeal

is DENIED.